For Immediate Release May 7, 2009 Manulife Financial Corporation reports quarterly results Equity market declines continue to detract from core business results TORONTO – Manulife Financial Corporation (“MFC”) today reported a shareholders’ net loss of $1,068 million for the first quarter ended March 31, 2009, compared to net income of $869 million in the first quarter of 2008.Fully diluted loss per share was $0.67 compared to earnings per share of $0.57 in 2008.The Manufacturers Life Insurance Company (“MLI”) reported an MCCSR ratio of 228 per cent as at March 31, 2009, up from 198 per cent last year. “This was obviously a difficult quarter, reflecting the impact of the global economy on equity markets, other asset values and sales,” said Donald A. Guloien, Manulife’s incoming President and Chief Executive Officer.“Our global franchises remain strong, our capital position is near the high end of its historical range, and we enjoy high credit ratings.” “In the past six months, Manulife has proven it can successfully access the capital markets through common equity and preferred share issuance, bank loans and public debt,” added Mr. Guloien. “We have earned the right to these alternatives as a result of our enviable financial condition and strong ratings.But as we look forward, knowing that there is risk of further turmoil in capital markets, our focus is going to be on balancing our business mix, reducing risk, and strengthening our capital levels.” The quarter’s net loss was primarily driven by continued declines across all equity markets, particularly in the U.S.Reserve strengthening for segregated fund guarantees resulted in an accounting charge of $1,146 million and credit impairments were $121 million. Also affecting earnings this quarter were fair value adjustments of $277 million primarily for declines in commercial real estate values, $255 million of equity related charges and $72 million related to credit downgrades.Earnings for the quarter, excluding these items, totaled $803 million and cash provided by operating activities of $2.5 billion reflected the non-cash nature of these charges. “Actuarial practices require us to value our assets and liabilities at the quarter end mark, despite the very long-term nature of these holdings and obligations.Given the current environment, this creates significant volatility in our reported results which detracts from our strong core business results” noted Peter Rubenovitch, Senior Executive Vice President and Chief Financial Officer.“Despite these non-cash charges, our investment portfolio remains well positioned for this challenging credit cycle and our capital levels remain above our targeted levels.” In light of continued equity market volatility and sensitivity, the Company conducted a strategic review of its segregated fund product portfolio and started implementing changes to its product offerings in the quarter.In the U.S., fees were increased, deferral bonuses were reduced, additional features were withdrawn, and equity exposure was reduced in several key funds.In Canada, the hedging program for Manulife Financial Corporation – 2eport1 new segregated fund business was successfully implemented at the end of March, and $1.5 billion of in-force business was hedged.New business in North America is now hedged on an ongoing basis. "Going forward, the Company will focus on rebalancing its product portfolio to diversify its sources of income and its risk positions.One of my first initiatives in my new capacity will be an analysis of growth opportunities for our Company," said John DesPrez, newly appointed Chief Operating Officer. Premiums and deposits were $19.3 billion in the quarter, a decrease of 16 per cent on a constant currency basis.Increased premiums arising from higher sales of fixed wealth products and in-force insurance business growth were more than offset by the decline in variable wealth product deposits in light of continued market volatility. Total funds under management as at March 31, 2009 were $405.3 billion, an increase of one per cent over the prior year.The increases from currency movements of $57.4 billion and net policyholder cash flows of $21.8 billion were offset by market value declines. OPERATING HIGHLIGHTS Corporate · During the quarter, the Company issued $450 million of new Series 4 non-cumulative 5-year rate reset preferred shares with a 6.6 per cent fixed yield for the initial 5-year period.The 5-year resets are equal to 5-year Government of Canada bonds plus 4.56 per cent or convertible to Series 5 floating rate preferred shares, which are entitled to non-cumulative quarterly floating dividends based on 3-month Government of Canada treasury bills plus 4.56 per cent. · In a separate news release, the Company also announced today that the Board of Directors approved a quarterly shareholders’ dividend of $0.26 per share on the common shares of the Company, payable on and after June 19, 2009 to shareholders of record at the close of business on May 20, 2009. · The Company enhanced its Canadian Dividend Reinvestment and Share Purchase Plan and also implemented a new U.S. Plan.The Plans allow the Company to issue the shares on the open market or from treasury, and to offer a discount from the average market price for shares issued from treasury. Insurance · Insurance sales for the quarter were down 11 per cent from prior year levels, reflecting the industry wide impact of unsettled markets, as growth in Japan and Canada Group Benefits was more than offset by declines in the U.S. · In the U.S., John Hancock ranked #1 in individual insurance sales over the last three years and ranked #1 in long-term care sales for the second consecutive year in 2008. Consistent with industry trends, life sales were down 43 per cent in the quarter while long-term care sales declined by 22 per cent.Lower universal life and retail long term-care sales were a result of consumers delaying financial planning decisions in light of the economic downturn, but overall premiums were consistent with prior year levels reflecting in-force business growth. Manulife Financial Corporation – 2eport 2 · In Canada, overall growth resulted from group benefits sales increasing 27 per cent, which more than offset a seven per cent decline in individual life sales versus prior year levels.Group sales were primarily driven by growth in large case accounts while expanded distribution initiatives also resulted in growth in small case sales. · In Asia, overall sales were 14 per cent higher than in 2008 as strong sales growth in Japan and other Asia territories more than offset lower sales in Hong Kong.Japan sales in the quarter were 45 per cent higher than in the prior year, driven by the continued success of its new insurance offerings.China, Indonesia and Singapore contributed to sales growth of seven per cent resulting from a growing distribution platform in China, a shift from wealth to insurance products in Indonesia and new product offerings in Singapore. Wealth Management · Wealth sales for the quarter were down 17 per cent from prior year levels, as strong growth in fixed products in the U.S. and Canada was more than offset by declines in variable products across all geographies. · In the U.S., Fixed Products sales increased by 91 per cent over first quarter 2008 levels, as equity market volatility and credit concerns prompted investors to exit equity markets and seek fixed return products from top rated firms. These increases were more than offset by decreased volumes in Wealth Asset Management and Variable Annuities.Consistent with overall industry trends, decreases were driven by continued volatile equity markets and economic uncertainty. · In Canada, individual wealth sales were up 20 per cent from prior year levels, as increases in fixed product sales more than offset declines in both segregated fund and mutual fund sales.Group sales increased by over 300 per cent due to higher volumes of large case defined contribution and ESOP sales.Bank loan volumes also rose and were seven per cent higher than in the first quarter of 2008, driven by increased distribution and increased activity from Manulife Securities advisors. · In Asia, overall sales were 27 per cent lower than in 2008 as lower volumes in Hong Kong and Japan more than offset increases in the other Asia territories.Despite the continued market turmoil, product innovation and distribution expansion initiatives continue, and a new fund was launched in Indonesia as well as additional products being sold through partner banks in Japan. Awards & Recognition Manulife Financial received recognition from several organizations in the quarter, including the following: · John Hancock Annuities won awards for the “Best Financial Services Integrated Ad Campaign” from the Web Marketing Association for its ‘Advisor of Choice’ Campaign and was also recognized with DALBAR’s 2008 Service Award for its service support to financial advisors. · In Canada, Manulife Financial’s universal life statements were ranked first, with the industry’s only ‘excellent’ rating, according to an industry survey by DALBAR Inc. This designation recognizes Manulife’s commitment to providing information to help clients understand their policy so they can work with their advisor to manage their benefits. · MFC Global Investment and Manulife Vietnam Fund Management won two awards at Asia Asset Management’s sixth annual awards program. MFC Global Investment Management (GIM) (Asia) won the award in the category “Regional Awards/Leadership in Fund Management” and Manulife Vietnam Fund Management (The Manulife Progressive Fund) was recognized in the category “Vietnam/Most Innovative Product”. Manulife Financial Corporation – 2eport 3 · MFC Global Investment Management Japan Growth Fund was honoured with Lipper Fund Award for the fourth time. The Manulife Global Fund-Japan Growth Fund was recognized as the best 10-year fund for Japanese large cap equities at the Lipper Fund Awards in Hong Kong. Manulife’s Japan Growth Fund, launched in 1987, earned the highest 10-year performance among its peers, tracking the Nikkei 225 benchmark index. · Manulife-Sinochem ranked first among foreign/joint-venture insurance companies in China according to a China life insurance companies’ competitiveness report. The report, published by 21st Century Business Herald, ranked Manulife-Sinochem first among foreign invested/joint-venture insurance companies in China and seventh among all Chinese life insurance companies. MANAGEMENT’S DISCUSSION AND ANALYSIS FINANCIAL HIGHLIGHTS (unaudited) Quarterly Results 1Q09 4Q08 1Q08 Shareholders’ Net Income (Loss) (C$ millions) (1,068 ) (1,870 ) 869 Diluted Earnings (Loss) per Common Share (C$) (0.67 ) (1.24 ) 0.57 Return on Common Shareholders’ Equity (%, annualized) (16.2 ) (28.6 ) 15.1 Premiums & Deposits (C$ millions) 19,301 19,493 19,474 Funds under Management (C$ billions) 405.3 404.5 400.1 Capital (C$ billions) 30.3 30.9 28.2 Net Income (Loss) The
